Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-12 have been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the batch" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.  Therefore, this limitation is interpreted as “a batch”.
Claims 2-11 are rejected for dependency upon rejected base claim 1 above.

Claim 12 recites the limitation "the batch" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.  Therefore, this limitation is interpreted as “a batch”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  

 	Claim 1 appears to be a system of software alone, lacking the necessary physical components (hardware) to constitute a machine or a manufacture under 101.  Since claim 1 is clearly not a process or a composition of matter, it appears to fail to fall within a statutory category and thus non-statutory.
	Claims 2-11 are rejected for failing to cure the deficiencies of the above rejected non-statutory claim 1. 

Claim 12 appears to be a system of software alone, lacking the necessary physical components (hardware) to constitute a machine or a manufacture under 101.  Since claim 12 is clearly not a process or a composition of matter, it appears to fail to fall within a statutory category and thus non-statutory.

Allowable Subject Matter
Claims 1-12 are rejected under 35 USC 112 and 35 USC 101, but would be allowable if the 35 USC 112 and 35 USC 101 rejections are overcome.


The cited prior art taken alone or in combination fail to teach, in combination with the other claimed limitations, estimates the combination of the batch in the first process and the batch in the second process, which is used as traceability, from the plurality of the combinations of the batches in the batch combination output data by using the feature as recited in independent claim 1; and further fail to teach the traceability estimation unit estimates the traceability being a combination of batches in different processes, by using a feature of the batch, and the analysis unit performs a factor analysis with a relation between the batches in the different processes in the estimated traceability, and the feature of each batch as recited in independent claim 12. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Roediger (US 2013/0173596) teaches a method for tracing the batch by maintaining the relationships among data elements.
Delenstarr (US 2007/0255512) teaches a method for tracking features in a batch process.

Any inquiry concerning this communication from the examiner should be directed to Qamrun Nahar whose telephone number is (571) 272-3730.  The examiner can normally be reached on Mondays through Fridays from 10:00 AM to 6:30 PM.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente, can be reached on (571) 272-3652.  The fax phone number for the organization where this application or processing is assigned is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is 571-272-2100.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Qamrun Nahar/
Primary Examiner, Art Unit 2196